ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Precision Standard, Inc.                         )     ASBCA No. 58205
                                                 )
Under Contract No. SPM4A7-08-M-9187              )

APPEARANCES FOR THE APPELLANT:                         Nancy M. Camardo, Esq.
                                                       Kevin M. Cox, Esq.
                                                        Camardo Law Firm, P.C.
                                                        Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                        Daniel K. Poling, Esq.
                                                        DLA Chief Trial Attorney
                                                       Edward R. Murray, Esq.
                                                        Trial Attorney
                                                        DLA Aviation
                                                        Richmond, VA

                                ORDER OF DISMISSAL

       The disputes which are the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeal must be filed within 90 days
of the date of this Order.

      Dated: 2 December 2016
                                                         ~/ i:J~
                                                     L~O'SULLIVAN
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58205, Appeal of Precision Standard,
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals